 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                                  EASTERN DISTRICT OF CALIFORNIA

 6

 7   KAREEM J. HOWELL,                                Case No. 1:18-cv-00420-AWI-EPG (PC)
 8                     Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                      COURT TO CLOSE THE CASE
 9          v.
                                                      (ECF NO. 20)
10   N. SELLIERS, et al.,
11                     Defendants.
12

13          On March 1, 2019, Plaintiff filed a notice stating that he voluntarily dismissed this action

14   with prejudice. (ECF No. 20). In light of the dismissal, this action has been terminated, Fed. R.

15   Civ. P. 41(a)(1)(A)(i); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

16   dismissed with prejudice. Accordingly, the Clerk of Court is DIRECTED to close this case.

17
     IT IS SO ORDERED.
18

19      Dated:     March 5, 2019                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                      1
